ACCEPTED
                                                                              04-14-00751-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          1/8/2015 2:30:14 PM
                                                                                KEITH HOTTLE

                          No. 04-14-00751-CV
                                                                                       CLERK



                        IN THE COURT OF APPEALS
                       FOURTH DISTRICT OF TEXAS               FILED IN
                                                       4th COURT OF APPEALS
                           SAN ANTONIO, TEXAS           SAN ANTONIO, TEXAS
                                                       01/8/2015 2:30:14 PM
                                                         KEITH E. HOTTLE
                  JOSEFINA ALEXANDER GONZALEZ, ET      AL, Clerk
                                                        Appellants
                                   v.

                      RAYMOND S. DE LEON II, ET AL,
                                                        Appellee


                           NOTICE OF DEATH

TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellants inform the Court of the death of Josefina Alexander

Gonzalez on December 9, 2014.

                                  Respectfully submitted,

                                  /s/Robinson C. Ramsey______
                                  ROBINSON C. RAMSEY
                                  State Bar No. 16523700
                                  Email: rramsey@langleybanack.com
                                  JOYCE W. MOORE
                                  State Bar No. 14357400
                                  jwmoore@langleybanack.com
                                  PAULA C. BOSTON
                                  State Bar No. 24089661
                                  pboston@langleybanack.com
                                  LANGLEY & BANACK, INC.
                                  Trinity Plaza II
                                  745 E. Mulberry, Suite 900
                                  San Antonio, Texas 78212
                                  Telephone: 210.736.6600
                                  Telecopier: 210.735.6889

Notice of Death                                                      Page 1
                                          ATTORNEY FOR APPELLANTS

                                 CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the above and foregoing
document has been served on this 8th day of January, 2015, to the following
counsel of record:

James Maverick McNeel                         Jeffrey T. Knebel
Laura C. Mason                                Michael B. Knisely
STRASBURGER & PRICE, LLP                      OSBORNE, HELMAN, KNEBEL &
2301 Broadway                                 DELEERY, LLP
San Antonio, Texas 78215                      301 Congress Avenue, Suite 1910
Attorneys for Raymond S. De                   Austin, Texas 78701
Leon II, Trustee of the Family                Attorneys for Rocio G. Guerra
Trust


                                          /s/Robinson C. Ramsey______
                                          ROBINSON C. RAMSEY
L & B 16052/0003/L0933914.DOCX




Notice of Death                                                           Page 2